Name: Decision No 3/79 of the EEC-Austria Joint Committee - Community transit - of 9 November 1979 on the amendment of Appendices I, II and III to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit
 Type: Decision
 Subject Matter: tariff policy;  European construction;  organisation of transport;  civil law;  Europe;  monetary relations
 Date Published: 1980-06-23

 Avis juridique important|21980D0623(01)Decision No 3/79 of the EEC-Austria Joint Committee - Community transit - of 9 November 1979 on the amendment of Appendices I, II and III to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit Official Journal L 155 , 23/06/1980 P. 0005 - 0006COUNCIL REGULATION (EEC) No 1521/80 of 28 May 1980 concerning the conclusion of the Agreement in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit and concerning the application in the Community of Decision No 3/79 of the Joint Committee set up under that Agreement THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit should be approved ; whereas the proposed amendment is the subject of Recommendation 1/79 of the EEC-Austria Joint Committee - Community transit; Whereas that Recommendation provides for the rules regarding the unit of account which are at present in force to be applicable to all Community transit operations for which the declaration is registered before 1 July 1980 ; whereas it is necessary to take the measures that the application in the Community of this provision requires; Whereas it should be stipulated that Decision No 3/79 of the Joint Committee shall be applicable in the Community at the same time as the Agreement to be approved, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit is hereby approved on behalf of the Community. The text of the Agreement is set out in Annex 1. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 Decision No 3/79 of the EEC-Austria Joint Committee - Community transit - of 9 November 1979 amending Appendices I, II and III to the Agreement shall be applicable in the Community at the same time as the Agreement referred to in Article 1. The text of the Decision is set out in Annex 2. Article 4 The provisions regarding the unit of account, as at present in force, under the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit (1) shall apply to all Community transit operations for which the declaration is registered before 1 July 1980. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (1)OJ No L 294, 29.12.1972, p. 86. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1980. For the Council The President G. MARCORA ANNEX 1 AGREEMENT in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit Brussels, ... Your Excellency, The EEC-Austria Joint Committee - Community transit - has proposed, in its Recommendation 1/79 of 9 November 1979, certain amendments to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit. The proposed amendments are annexed hereto. I have the honour to inform you that the Community is in agreement with these amendments and I would propose that they enter into force on 1 July 1980. I should be grateful if you would confirm the agreement of the Republic of Austria to these amendments and to the date proposed for their entry into force. Please accept, Your Excellency, the assurance of my highest consideration. For the Council of the European Communities Brussels, ... Sir, I have the honour to acknowledge receipt of your letter of today worded as follows: "The EEC-Austria Joint Committee - Community transit - has proposed, in its Recommendation 1/79 of 9 November 1979, certain amendments to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit. The proposed amendments are annexed hereto. I have the honour to inform you that the Community is in agreement with these amendments and I would propose that they enter into force on 1 July 1980. I should be grateful if you would confirm the agreement of the Republic of Austria to these amendments and to the date proposed for their entry into force." I have the honour to confirm the agreement of the Republic of Austria to the contents of your letter and to the date proposed for the entry into force of the amendments. Please accept, Sir, the assurance of my highest consideration. For the Republic of Austria APPENDIX Proposal for the amendment of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit 1. Article 13 of the Agreement shall be replaced by the following: "Article 13 1. The provisions set out in square brackets in Appendices I and II and listed below shall not apply: APPENDIX I Article 1 (4) ; Article 2 (2), second subparagraph ; Articles 3, 4 and 10 ; Article 12 (1), last sentence ; Article 15 ; Article 22 (1), last sentence ; Article 26 (2) ; Article 29 ; Article 30 (3) ; Article 32 (1), second subparagraph, and (3); Article 39 (1), last sentence ; Article 41 ; Article 44 (1) and (2) ; Article 45 (2) ; Article 47 ; Article 48 (2) ; Articles 50 to 53 and 55 to 61; APPENDIX II Article 1 (3), (6), first sentence, and (9); Article 2 (11) ; Article 4 ; Article 7 (3) ; Articles 10 to 14 ; Article 15 (2) ; Article 22 ; Article 24 (5), second subparagraph, last sentence ; Articles 27 to 34 ; Article 35 (a) ; Article 42 (2) and (4) ; Article 50 (a) ; Article 51, Article 54, second paragraph, Articles 68 (1) and 74. However, the provisions of Articles 4, 15, 41, 44 (1) and (2), 47, 50 to 53 of Appendix I and of Articles 24 (5), second subparagraph, last sentence, 27 to 34, 35 (a), 42 (2) and (4), 50 (a), 51, 54, second paragraph, 68 (1) and 74 of Appendix II shall continue to apply in the Member States. 2. Where reference is made in the Appendices to this Agreement to the provisions of the Treaty establishing the European Economic Community or the Treaty establishing the European Coal and Steel Community, such reference shall relate only to the customs status of the goods within the Community. 3. In the application of the provisions of this Agreement, the "European unit of account (EUA)" means the total of the following amounts: >PIC FILE= "T0015007"> The value of the European unit of account in a given currency shall be equal to the sum of the exchange values in that currency of the amounts set out in the previous subparagraph." 2. Point (c) of Article 16 (3) of the Agreement shall be replaced by the following: "(c) amendments to this Agreement having a direct relationship with the accession to the European Communities of new Member States;". 3. The following point (d) shall be added to Article 16 (3): "(d) adjustments to the definition of the European unit of account referred to in Article 13 (3) of this Agreement made necessary by amendments to the Community rules relating thereto." 4. Appendix I to the Agreement is hereby amended as follows: the square brackets around Article 8 shall be deleted. ANNEX 2 DECISION No 3/79 OF THE EEC-AUSTRIA JOINT COMMITTEE - Community transit - of 9 November 1979 on the amendment of Appendices I, II and III to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit, and in particular Article 16 (3) (a) thereof, Whereas the rules on Community transit have been changed to apply, from 1 July 1980, the European unit of account to the flat-rate guarantee system ; whereas the aforementioned Agreement and its Appendices should therefore be amended accordingly; Whereas the amendments to the Agreement are the subject of Recommendation 1/79 which the Joint Committee has addressed to the Contracting Parties; Whereas the amendments to the Appendices laid down in this Decision are directly connected with the amendments to the Agreement proposed in the said Recommendation ; whereas it therefore seems advisable for the amendments to the Appendices to take effect at the same time as the amendments to the Agreement itself, HAS DECIDED AS FOLLOWS: Article 1 Appendix I to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit is hereby amended as follows: (a) Article 32 is amended to read as follows: "Article 32 1. Each Member State may accept that the natural or legal third person standing as guarantor under the conditions laid down in Articles 27 and 28 guarantees, by a single guarantee and for a flat-rate amount of 7 000 European units of account in respect of each declaration, payment of duties and other charges which may become chargeable in the course of a Community transit operation carried out under his responsibility, whoever the principal may be. If carriage of the goods presents increased risks, having regard in particular to the amount of duties and other charges to which they are liable in one or more Member State, the flat-rate amount shall be fixed by the office of departure at a higher level. [The guarantee referred to in the first subparagraph shall conform to Specimen III in the Annex.] 2. The exchange values in national currencies of the European unit of account to be applied to the provisions for Community transit shall be calculated once a year. [3. The following shall be determined under the procedure laid down in Article 57: (a) movements of goods which may give rise to an increase in the flat-rate amount, and the conditions under which such an increase shall apply; (b) the conditions under which the guarantee referred to in paragraph 1 shall apply to any particular Community transit operation; (c) the detailed rules for applying the exchange values in national currencies of the European unit of account.]" (b) Article 49 is amended to read as follows: "Article 49 1. The Community transit procedure shall not be compulsory for the carriage of goods accompanying travellers or contained in their luggage, if the goods concerned are not intended for commercial use. 2. The provisions of the Treaty establishing the European Economic Community which relate to the free movement of goods shall apply to goods which, by virtue of paragraph 1, are not carried under the Community transit procedure: (a) if they are declared as Community goods and there is no doubt as to the accuracy of that declaration; (b) in other cases, if an internal Community transit document issued to establish the Community status of the goods is produced." Article 2 Appendix II to the Agreement is hereby amended as follows: (a) In Articles 23 (2) and 24 (1), (2), (3) and (4) the words "7 000 European units of account" shall be substituted for the words "5 000 units of account". (b) The following paragraph 5 shall be added to Article 24 of the Appendix: "5. The exchange value in a national currency of the amounts expressed in European units of account referred to in this Regulation shall be calculated by using the exchange rate in force on the first working day of the month of October and shall be applied from 1 January of the following year. If a rate is not available for a particular national currency, the rate to be applied for that currency shall be that obtaining on the last day for which a rate was published. [For the application of this provision, the rates published in the Official Journal of the European Communities are to be used.] The exchange value of the European unit of account to be used in applying the first subparagraph shall be that which was applicable on the date on which the Community transit declaration covered by the flat rate guarantee voucher or vouchers was registered." (c) Annex X shall be replaced by Annex A to this Decision. (d) Annex XIII shall be replaced by Annex B to this Decision. Article 3 Specimen III of Appendix III to the Agreement shall be replaced by the specimen in Annex C to this Decision. Article 4 This Decision shall enter into force on the same date as the amendments to the Agreement which are the subject of Recommendation 1/79 of 9 November 1979. Done at Brussels, 9 November 1979. For the Joint Committee The Chairman Dr Paul STEIGER ANNEX A ANNEX X >PIC FILE= "T0015008"> ANNEX B ANNEX XIII LIST OF GOODS WHICH WHEN TRANSPORTED GIVE RISE TO AN INCREASE IN THE FLAT-RATE GUARANTEE >PIC FILE= "T0015009"> ANNEX C SPECIMEN III COMMUNITY TRANSIT GUARANTEE (Flat-rate guarantee system) I. Undertaking by the guarantor 1. The undersigned ... (1) resident at ... (2) hereby jointly and severally guarantees, at the office of guarantee of ... in favour of the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the United Kingdom of Great Britain and Northern Ireland, the Republic of Austria and the Swiss Confederation any amount for which a principal may become liable to the abovementioned States by reason of infringements or irregularities committed in the course of a Community transit operation including duties, taxes, agricultural levies and other charges - with the exception of pecuniary penalties - as regards principal or further liabilities, expenses and incidental charges with regard to which the undersigned has agreed to be responsible by the issue of guarantee vouchers up to a maximum amount of 7 000 European units of account per voucher. 2. The undersigned undertakes to pay forthwith, upon the first application in writing by the competent authorities of the States referred to in paragraph 1, the sums requested up to an amount of 7 000 European units of account per guarantee voucher. 3. This undertaking shall be valid from the day of its acceptance by the office of guarantee. This guarantee may be cancelled at any time by the undersigned, or by the State in the territory of which the office of guarantee is situated. The cancellation shall take effect on the 16th day after notification thereof to the other party. The undersigned shall remain responsible for payment of the sums which become payable in respect of Community transit operations covered by this undertaking which began before the date on which the cancellation took effect, even if the demand for payment is made after that date. (1)Surname and forenames or name of firm. (2)Full address. 4. For the purpose of this undertaking, the undersigned gives his address for service (1) as ... (2) and in each of the other States referred to in paragraph 1: >PIC FILE= "T0015010"> The undersigned acknowledges that all correspondence and notices and any formalities or procedure relating to this undertaking addressed to or effected in writing at one of his addresses for service shall be accepted as duly delivered to him. The undersigned acknowledges the jurisdiction of the courts of the places where he has an address for service. The undersigned undertakes to maintain his addresses for service, or, if he has to alter one or more of those addresses, to inform the office of guarantee in advance. Done at ... on ... ... (Signature (3)) II. Acceptance by the office of guarantee Office of guarantee ... Guarantor's undertaking accepted on ... ... (Stamp and signature) (1)If in the law of a State, there is no provision for giving addresses for service, the guarantor shall appoint in each of the States referred to in paragraph 1, an agent authorized to receive any communications addressed to him. The courts of the places in which the addresses for service of the guarantor or of his agents are situated shall have jurisdiction in disputes concerning this guarantee. The acknowledgement in the second subparagraph and the undertaking in the fourth subparagraph of paragraph 4 must be made to correspond. (2)Full address. (3)The signature must be preceded by the following in the signatory's own handwriting : "Guarantee".